Title: To Benjamin Franklin from Hilliard d’Auberteuil, 10 May 1782
From: Hilliard d’Auberteuil, Michel-René
To: Franklin, Benjamin


Monsieur
à Paris le 10e. Mai 1782
J’ai l’honneur de vous envoyer une épreuve de mon ouvrage, ma mauvaise santé m’a privé de rendre mes devoirs à votre excellence, et a aussi retardé l’impression, mais je vais reparer le tems que j’ai perdu malgré moi.
Je suis avec respect de votre excellence Le très humble & très obéissant serviteur
Hilliard D’auberteuil
 
Notation: Dauberteuil. 10. May 1782.
